Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered June 20, 1991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a predicate violent felony offender, to an indeterminate term of 9 to 18 years, unanimously affirmed.
As the showups, which were prompted by the eyewitness’s bringing defendant to the officers’ attention, were proximate *60in time and location to the crime, the hearing court properly denied defendant’s motion to suppress the identification testimony (see, People v Duuvon, 77 NY2d 541, 544). The validity of such at-the-scene procedures is not necessarily diminished by the existence of a prior identification (supra, at 545). Further, the record contains a sufficient independent basis for the in-court identification of defendant by the victim to render harmless any suggestiveness surrounding the victim’s station-house view of defendant (People v Adams, 53 NY2d 241, 252; cf., People v Seegars, 172 AD2d 183, 187, appeal dismissed 78 NY2d 1069). We do not find that the court abused its discretion in sentencing defendant. Concur—Murphy, P. J., Rosenberger, Ross and Nardelli, JJ.